Mr. Justice Scholfield delivered the opinion of the Court: We held in Fisher v. The National Bank of Commerce, at the present term, that the Practice Act in force July 1st, 1872, having provided for the docketing of cases and their trial in the order in which they are docketed, and how persons desiring a speedy judgment in actions ex cont/t'actu, where there is no substantial defense, shall be allowed to have their cases taken up and disposed of out of their order on the docket, it was not competent for the Superior Court of Cook county to provide, by a rule of court, a different mode for this purpose; and that the rule of that court, under which the present case was taken up and disposed of out of its order on the docket, was abrogated. The statute affords a simple and convenient way by which a party having a meritorious cause of action ex contractu, can obtain a speedy disposition of his cause. He has only to file an affidavit with his declaration showing the nature of his demand and the amount due him from the defendant, after allowing to the defendant all his just credits, deductions and set-offs, and if the defendant does not then file an affidavit of merits with his plea, he is entitled to judgment by default. The practice being regulated in this particular respect by law, must, under the constitution, “be uniform in all courts of the same class or grade,” and the Superior Court of Cook county is of “ the same class or grade ” with the circuit courts of the State. The court below, therefore, erred in taking up and disposing of the case out of its order on the docket for a failure to comply with the rule of court referred to, and the judgment is reversed and the cause remanded. Judgment reversed.